422 F.2d 872
Jesus MORENO-VALLEJO, Appellant,v.UNITED STATES of America, Appellee.
No. 26065.
United States Court of Appeals, Fifth Circuit.
March 31, 1970.

On Petition to Rehear, 414 F.2d 901.  Eldon Lee Youngblood, Dallas, Tex.  (Ct. Apptd.), for appellant.
Anthony J. P. Farris, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., for appellee.
Before GEWIN, McGOWAN,1 and MORGAN, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.



1
 Judge Carl McGowan of the District of Columbia Circuit, Sitting by designation